EXHIBIT 10.2

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

FIFTH AMENDMENT TO DRUG DISCOVERY COLLABORATION AGREEMENT

 

THIS AMENDMENT NO. 5 (“Fifth Amendment”), effective as of September 1, 2008
(“Amendment Date”), is entered into by and between Genentech, Inc., a Delaware
corporation, having a principal place of business at 1 DNA Way,
South San Francisco, California 94080 (“Genentech”) and Array BioPharma Inc., a
Delaware corporation, having a principal place of business at
3200 Walnut Street, Boulder, Colorado 80301 (“Array”), (collectively, the
“Parties” or individually, a “Party”).

 

WHEREAS, Genentech and Array entered into a Drug Discovery Collaboration
Agreement, effective as of December 22, 2003, which was subsequently modified by
a Letter Agreement, dated October 11, 2004, and amended by a First Amendment,
dated May 20, 2005, a Second Amendment, dated October 1, 2005, a Third
Amendment, dated April 2, 2007 and a Fourth Amendment, dated July 25, 2008
(collectively, the “Agreement”).

 

WHEREAS, the Parties desire to amend the Agreement as set forth below.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.             This Fifth Amendment hereby amends and revises the Agreement to
incorporate the terms and conditions set forth in this Fifth Amendment.  The
relationship of the Parties shall continue to be governed by the terms of the
Agreement, as amended.

 

2.                                       All capitalized terms used in this
Fifth Amendment shall have the meanings defined in the Agreement unless
otherwise defined herein.

 

3.                                       Article 1 is hereby amended by adding
the following definitions in alphabetical order:

 

·                  [ * ]

 

·                  [ * ]

 

4.                                       Prior to the Amendment Date (in
accordance with the Fourth Amendment), there were four (4) Collaboration Targets
([ * ], [ * ], [ * ] and [ * ]) and Array was devoting, and Genentech was paying
for, [ * ] to perform activities under the Research Plan.  Notwithstanding
anything to the contrary in the Agreement:

 

(a)          as of the Amendment Date, [ * ] is hereby included as an additional
Collaboration Target, and the JRC shall promptly amend the Research Plan to
include the following with respect to [ * ]: (i) research activities and
(ii) the applicable in vitro biochemical and cell-based pharmacodynamic assays
(as described in the definitions of “Collaboration Compound” and “Compound” in
the Third Amendment);

 

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

(b)         all [ * ] shall continue to be allocated as determined by the JRC
(including that, at any given time, there may not be any research activities
with respect to a given Collaboration Target (e.g., c-Met) in the Research
Plan);

 

(c)          as of the Amendment Date, the number of [ * ] is hereby increased
by [ * ] (i.e., for a total of [ * ]);

 

(d)         at any time(s) during the Research Term, the JRC has the right, with
the agreement of both Parties, to further increase the number of [ * ] by up to
an additional [ * ] (i.e., for a maximum total of [ * ]); and

 

(e)          at any time(s) during the Research Term, Genentech shall have the
right to reduce the number of [ * ], upon three (3) months written notice to
Array, provided that no such reduction(s) shall (i) be effective prior to [ * ]
or (ii) result in fewer than [ * ] during the period from [ * ] through the
remainder of the Research Term.

 

5.             Section 6.1 of the Agreement is hereby amended by adding the
following sentence to the end of the Section:

 

“In consideration of certain provisions of the Fifth Amendment, Genentech shall
pay to Array a [ * ], which amount shall be non-refundable and non-creditable
against any other amounts due Array under this Agreement.”

 

6.             Section 6.2(a) of the Agreement (which was previously amended in
the Second Amendment) is hereby amended and replaced in its entirety as follows:

 

“(a)         [ * ]

 

7.             The first paragraph of Section 6.3(a) is hereby amended and
replaced in its entirety as follows:

 

“(a)         Milestone Schedule.  For purposes of this Section 6.3(a), the table
set forth following this paragraph is referred to as the “Milestone Table.” 
Within [ * ] following the first achievement of a given milestone event (set
forth in the Milestone Table) by any Licensed Product with respect to a
particular Collaboration Target, Genentech shall pay to Array the corresponding
milestone payment (each payment, a “Development Milestone Payment”).  By way of
example only, if a given milestone event is achieved by more than one Licensed
Product for the AKT Collaboration Target, the corresponding Development
Milestone Payment shall only be due for the first such Licensed Product for [ *
], regardless of whether a second Licensed Product for the [ * ] Collaboration
Target subsequently achieves such milestone event (e.g., if the development or
commercialization of the first such Licensed Product is discontinued at any time
after it achieves such milestone event).  Notwithstanding the payment amounts
set forth in the Milestone Table, solely with

 

2

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

respect to the [ * ] Collaboration Target, the Development Milestone Payments
shall be two hundred percent (200%) of such payment amounts.”

 

8.             This Fifth Amendment and the Agreement constitute the entire
agreement between the Parties in connection with the subject matter of this
Fifth Amendment.  The Agreement, as herein amended, is and remains in full force
and effect.

 

IN WITNESS WHEREOF, the Parties have caused this Fifth Amendment to be executed
by their respective duly authorized representatives as set forth below.

 

 

GENENTECH, INC.

 

ARRAY BIOPHARMA INC.

 

 

 

By:

/s/ David Ebersman

 

By:

/s/ David Snitman

 

 

 

 

 

 

Name:

David Ebersman

 

Name:

David Snitman

 

 

 

 

 

 

Title:

EVP and CFO

 

Title:

COO and VP of Business Development

 

3

--------------------------------------------------------------------------------